Title: From Benjamin Franklin to Madame Lafreté, [1781?]
From: Franklin, Benjamin
To: Lafreté, Angélique-Michèle-Rosalie Jogues de Martinville


[1781?]
This letter, known to modern readers as “Bilked for Breakfast,” is one of the least-known of the bagatelles and the only one which has left no trace as to its origin. The manuscript has not survived, and there is nothing conclusive in the text to suggest any one year over another. By 1780, Franklin had developed the bantering tone with his neighbors evident in this piece. The “rudeness” of the season, cited in the first sentence, has suggested winter to some readers, but in the winter of 1780 Franklin’s gout was too severe to allow him to walk any distance. We place this piece in 1781, therefore, conjecturing that it may have been written during December. Franklin’s gout was gone, he was being entertained regularly, and the news of the Yorktown victory had given his spirits a tremendous lift.
 
M. F. A Madame LA Fr—é.
    Ma Foi, vous avez bien fait, Madame, de ne pas venir si loin, dans une Saison si rude, chercher un si triste Déjeuner. Mon Fils & moi nous n’avons pas été si sages. Je vais vous en donner l’Histoire.
Comme l’Invitation étoit pour onze Heures, & que vous étiez de la Partie, je m’imaginois trouver un Déjeuner dînatoire; qu’il y auroit beaucoup de Monde; que nous aurions non-seulement du Thé, mais du Caffé, du Chocolat, peut-être un Jambon, & plusieurs autres bonnes Choses. Je pris la Resolution d’y aller à Pied; mes Souliers étoient un peu trop étroits; j’arrivai presque estropié. En entrant dans la Cour, je fus un peu surpris de la trouver si vuide de Voitures, & de voir que nous étions les premiers venus. Nous montons l’Escalier. Point de Bruit. Nous entrons dans la Salle du Déjeuner. Personne que M. l’Abbé & M. C****.— Le Déjeuner fini, & mangé! —Rien sur la Table que quelques Restes de Pain, & un peu de Beurre. On crie; on court dire à Madame H***** que nous étions venus déjeuner. Elle quitte sa Toilette, elle vient demi-coeffée. On est surpris que je sois venu, quand vous m’avez écrit que vous ne viendrez pas. Je nie le Fait. Pour le prouver, on me produit votre Lettre qu’ils ont reçue & gardée.
Enfin un nouveau Déjeuner est ordonné. L’un court pour de l’Eau fraîche, un autre pour des Charbons. On souffle vigoureusement. J’avois grand Faim; il étoit si tard; une Marmite regardée est bien long-temps à bouillir, comme dit le bon Homme Richard. Madame part pour Paris & nous quitte. Nous commençons à manger. Le Beurre est bientôt fini. M. l’Abbé demande si nous en voulons encore? Oui, assurement. Il sonne. Personne ne vient. Nous causons; il oublie le Beurre. Je grattois l’Assiette; alors il la saisit, & court à la Cuisine en chercher. Après quelque Temps il revient lentement, disant tristement, il n’y en a plus dans la Maison. Pour m’amuser, M. l’Abbé me propose une Promenade; mes pieds s’y refusent. En Conséquence nous laissons-là le Déjeuner; & nous montons chez lui pour trouver de quoi finir notre Repas avec ses bons Livres—.
Moi, tout désolé, ayant reçu seulement au lieu d’une demi-Douzaine de vos doux Baisers, affectionnés & substantiels, & fortement imprimés, que j’attendois de votre Charité, l’Ombre d’un seul, donné par Madame H*****, avec bonne grace, il est vrai, mais le plus léger & superficiel qu’on puisse imaginer.
